                                     Case 2:18-cv-01657-JCM-NJK Document 12 Filed 11/09/18 Page 1 of 2



                       1       ROGER L. GRANDGENETT II, ESQ., Bar # 6323
                               Z. KATHRYN BRANSON, ESQ., Bar # 11540
                       2       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                       3       Suite 300
                               Las Vegas, NV 89169-5937
                       4       Telephone:   702.862.8800
                               Fax No.:     702.862.8811
                       5       Email: rgrandgenett@littler.com
                               Email: kbranson@littler.com
                       6
                               Attorneys for Defendant
                       7       TARGET CORPORATION

                       8
                                                                UNITED STATES DISTRICT COURT
                       9
                                                                     DISTRICT OF NEVADA
                    10

                    11
                               CHRISTOPHER GOETZ,
                    12
                                                   Plaintiff,                    Case No. 2:18-cv-01657-JCM-NJK
                    13
                               vs.                                               STIPULATION FOR EXTENSION OF
                    14                                                           TIME FOR DEFENDANT TO FILE
                               TARGET CORPORATION, a foreign                     REPLY IN SUPORT OF ITS MOTION TO
                    15         corporation; AND DOES 1-50, inclusive,            DISMISS

                    16                             Defendant.                    (FIRST REQUEST)

                    17

                    18
                                        Pursuant to LR 6-1 and LR II 7-1, Plaintiff, CHRISTOPHER GOETZ and Defendant
                    19
                               TARGET CORPORATION, by and through their respective attorneys of record, hereby stipulate
                    20
                               and agree that Defendant has one (1) additional week to file its reply in support of its Motion to
                    21
                               Dismiss (ECF No. 7), which Motion was filed on October 23, 2018. Plaintiff filed his Opposition on
                    22
                               November 6, 2018 (ECF No. 9). The parties make this request due to Defendant’s counsel’s out-of-
                    23
                               office schedule over the next week, which will preclude the timely filing of the reply.
                    24
                                        If the requested extension is granted, Defendant will file its reply on Tuesday, November 20,
                    25
                               2018.
                    26
                               ///
                    27
                               ///
                    28
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                  Case 2:18-cv-01657-JCM-NJK Document 12 Filed 11/09/18 Page 2 of 2



                       1               This is the first request for an extension of time to file the reply made by the parties and the

                       2       parties make this request in good faith and not for the purpose of delay.

                       3               IT IS SO STIPULATED.

                       4
                               Dated: November 9, 2018                            Dated: November 9, 2018
                       5
                               Respectfully submitted,                            Respectfully submitted,
                       6

                       7
                               /s/ Theresa M. Santos, Esq.______________          /s/ Z. Kathryn Branson, Esq._______
                       8       DANIEL R. WATKINS, ESQ.                            ROGER L. GRANDGENETT II, ESQ.
                               THERESA M. SANTOS, ESQ.                            Z. KATHRYN BRANSON, ESQ.
                       9       WATKINS & LETOFSKY, LLP                            Littler Mendelson, P.C.
                    10
                               Attorney for Plaintiff                             Attorneys for Defendant
                    11         CHRISTOPHER GOETZ                                  TARGET CORPORATION

                    12

                    13
                                                                             IT IS SO ORDERED.
                    14
                                                                             Dated this ____ day14,
                                                                                    November     of 2018.
                                                                                                    ____________, 2018.
                    15

                    16                                                       _____________________________________
                    17                                                       UNITED STATES DISTRICT COURT JUDGE
                               FIRMWIDE:160009911.1 052067.1589

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27
                    28
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
